 



Exhibit 10.11

M E M O R A N D U M

          TO:   Mark Peek               FROM:   Jeff Bezos               DATE:  
April 19, 2002               SUBJECT:   Early Payment on Bonuses    

This is to confirm and memorialize our agreement as to the specific terms
governing your receipt of an early payment on your expected future bonuses in
the amount of $2,000,000 (Two Million Dollars) (the “Early Bonus”) from
Amazon.com Holdings, Inc (“Amazon.com”). As we have discussed, you will receive
the Early Bonus under the following terms (the “Agreement”):



  1.   Partial Payment Received: You have already received a bonus of $225,000,
less applicable federal and state tax withholdings, on March 1, 2002. Applying
prorated credit for time worked between March 1 and April 1, the amount of
$206,250 will be treated as a partial payment of the Early Bonus. The terms of
this Agreement supercede the terms set forth in your Bonus Letter dated March 1,
2002.     2.   Remaining Unpaid Portion: You will receive the remaining unpaid
portion of the Early Bonus ($1,793,750), less applicable federal and state tax
withholdings, on or about April 22, 2002.     3.   Term: The term of this
agreement is five years, April 1, 2002, through April 1, 2007.     4.   Bonus
Earning Schedule: Although you will receive the full amount of the Early Bonus
on or about April 22, 2002, you will not earn the entire amount of the Early
Bonus for purposes of this Agreement unless you remain actively employed with
Amazon.com for the term of this Agreement in your current position, any similar
position of like rank, status and pay, or any position to which you may be
promoted. During the term of this Agreement, you will earn the Early Bonus at a
rate of Thirty-Three Thousand, Three Hundred Thirty-Three Dollars and
Thirty-Three Cents ($33,333.33 ) each month, on the anniversary date of this
Agreement.

Earning Schedule:



      Provided that you remain actively employed with Amazon.com in your current
position, any similar position of like rank, status and pay, or any position to
which you may be promoted, the following Earning Schedule

 



--------------------------------------------------------------------------------



 





      applies:



  •   On April 1, 2003 you will have earned twelve months at $33,333.33
($400,000) of the Early Bonus. $1,600,000 remains unearned.     •   On April 1,
2004, you will have earned twenty-four months at $33,333.33 ($800,000).
$1,200,000 remains unearned.     •   On April 1, 2005, you will have earned
thirty-six months at $33,333.33 ($1,200,000). $800,000 remains unearned.     •  
On April 1, 2006, you will have earned forty-eight months at $33,333.33
($1,600,000). $400,000 remains unearned.     •   On April 1, 2007, you will have
earned the entire Early Bonus.



  5.   Repayment Obligation: Should your employment with Amazon.com terminate
for any reason before you have earned the entire Early Bonus as set forth in
paragraph 4 above, you agree to repay any remaining unearned amount in full. For
purposes of this paragraph, “terminate for any reason” specifically includes a)
all forms of voluntary and involuntary employment terminations, with or without
cause, with or without notice, and b) death or total disability, as defined in
paragraph 6. Repayment in full will be required within sixty (60) days of the
effective date of your employment termination.         If you fail to repay any
unearned portion of the Early Bonus within sixty (60) days of the effective date
of your termination, interest will accrue on any unpaid amount at the rate of
the then prevailing Applicable Federal Rate (AFR) as published monthly by the
Internal Revenue Service, per annum, compounded annually. Amazon.com may bring
an action in court to recover the full amount of the unearned portion, plus
interest. If Amazon.com is the prevailing party in such an action, it will be
entitled to recover its reasonable attorneys’ fees and other costs incurred.    
    If you exercise stock options while you are subject to a repayment
obligation under this paragraph, you agree to instruct your broker to withhold
from the proceeds, and remit to Amazon.com, a dollar amount sufficient to
satisfy your repayment obligation in full.     6.   Death or Total Disability:
This Agreement, specifically including the Repayment Obligations set forth in
paragraph 5, survives your death or total disability For purposes of this
Agreement, “total disability” means your inability (with such accommodation as
may be required by law and which places no undue burden on Amazon.com), as
determined by a physician selected by the Company and acceptable to you, to
perform any one or more

 



--------------------------------------------------------------------------------



 





      of the essential duties of your current position, any similar position of
like rank, status and pay, or any position to which you may be promoted, for a
period or periods aggregating more than twelve (12) weeks in any 365-day period
as a result of physical or mental illness or injury, loss of legal capacity or
any other cause beyond your control, unless you are granted a leave of absence.
Whether you are granted a leave of absence of more than twelve (12) weeks will
be determined in the sole discretion of the Board of Directors. The Repayment
Obligation set forth in paragraph 5 will be tolled during any such approved
leave.     7.   Insurance: You agree to procure an insurance policy within
30 days from the date you sign this Agreement covering your death, for the full
amount of any unearned Early Bonus as that term is used in paragraph 4 above.  
  8.   Assignment: This Agreement is personal to you and shall not be assigned
by you. Amazon.com may assign its rights and obligations hereunder to (a) any
entity controlling, controlled by or under common control with Amazon.com,
(b) any corporation resulting from any merger, consolidation or other
reorganization to which Amazon.com or any of its direct or indirect subsidiaries
is a party, or (c) any corporation, partnership, association or other person to
which Amazon.com or any of its direct or indirect subsidiaries may transfer all
or substantially all its assets.     9.   Entire Agreement: This Agreement
constitutes the entire agreement between you and Amazon.com with respect to the
receipt and payback obligations relating to monetary bonuses from Amazon.com;
all prior or contemporaneous oral or written communications, understandings or
agreements with respect to such subject matter, including but not limited to
those set forth in your Bonus Letter dated March 1, 2002, are hereby superseded
and nullified in their entireties.     10.   Severability: If any provision of
this Agreement shall be held invalid, illegal or unenforceable in any
jurisdiction, for any reason, then, to the full extent permitted by law, a) all
other provisions shall remain in full force and effect, b) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provisions, and c) any court or arbitrator having
jurisdiction thereover shall have the power to reform such provision to the
extent necessary for such provision to be enforceable under applicable law.    
11.   Applicable Law: This Agreement shall in all respects, including all
matters of construction, validity and performance, be governed by, and construed
and enforced in accordance with the laws of the State of Washington, without
regard to any rules governing conflicts of laws.

 



--------------------------------------------------------------------------------



 





  12.   Modification of Agreement: Any modification of this Agreement shall be
binding only if evidenced in a writing signed by each party or an authorized
representative of each party.     13.   At Will Employment: Nothing in this
Agreement modifies your employment at-will status. Either you or the Company can
terminate your employment at any time, and for any reason, with or without
notice.

ACCEPTANCE

I have read and fully understand the contents of the Agreement. I knowingly and
voluntarily agree to and accept the Early Bonus and the repayment terms set
forth above.

      /s/ MARK S. PEEK

--------------------------------------------------------------------------------

Mark Peek   4-23-02


--------------------------------------------------------------------------------

Date

 